Case: 18-14256   Date Filed: 09/18/2019   Page: 1 of 4


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-14256
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:17-cv-00211-MTT-CHW



TRAVIS JONATHAN MITCHELL,

                                                            Plaintiff-Appellant,

                                  versus

WARDEN, BALDWIN STATE PRISON, et al.,

                                                                     Defendants,

LARRY JORDAN,
Deputy Warden of Security,
Baldwin State Prison,
CAPTAIN DEXTER SPIKES,
Baldwin State Prison,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________
                           (September 18, 2019)
               Case: 18-14256     Date Filed: 09/18/2019    Page: 2 of 4


Before MARCUS, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Travis Mitchell, a federal prisoner, appeals pro se the dismissal without

prejudice of his complaint against Deputy Warden Larry Jordan and Captain

Dexter Spikes of the Baldwin State Prison. 42 U.S.C. § 1983. Mitchell complained

that the officers exhibited deliberate indifference to his safety by failing to

confiscate a contraband weapon that another inmate used to stab him, but the

district court ruled that Mitchell had failed to exhaust his available administrative

remedies under the Prison Litigation Reform Act. See id. § 1997e(a). We affirm.

      We review de novo a dismissal for failure to exhaust administrative

remedies. Johnson v. Meadows, 418 F.3d 1152, 1155 (11th Cir. 2005). The Act

states that “[n]o action shall be brought with respect to prison conditions . . . by a

prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). The

failure to exhaust administrative remedies requires dismissal of a civil action. See

Chandler v. Crosby, 379 F.3d 1278, 1286 (11th Cir. 2005).

      Under the standard operating procedures of the Georgia Department of

Corrections, a prisoner must file a grievance no later than 10 calendar days from

the date he knew, or should have known, the facts supporting his grievance.

Officers must respond to the grievance within 40 days, subject to a 10-day


                                           2
               Case: 18-14256     Date Filed: 09/18/2019     Page: 3 of 4


extension. The failure to respond is treated as a denial that can be appealed. The

prisoner must appeal within “7 calendar days” of the date that he receives the

response, that he receives a decision on his grievance, or that the time for a

decision expires. The operating procedures waive the requirement to appeal for

grievances that allege “sexual assault and physical force involving non-compliance

with Department policies” because those grievances are automatically referred to

the Internal Investigations Unit. The operating procedures define “physical force

involving non-compliance” as “staff use of force” that violates the “intent of and

the purpose of written policy and procedures” of the Department.

      The district court did not err by dismissing Mitchell’s complaint without

prejudice for failure to exhaust. The district court accepted as true Mitchell’s

allegation that he gave an officer in the infirmary a grievance on December 17,

2015, which was 7 days after his stabbing. See Turner v. Burnside, 541 F.3d 1077,

1083 (11th Cir. 2008). But Mitchell never appealed after the deadline expired for

Deputy Warden Jordan and Captain Spikes to file a response. Mitchell argued that

he did not have to appeal because his grievance involved the use of physical force

in violation of department policies, but that exception did not apply to Mitchell

because he was injured by an inmate, not by a prison officer. Mitchell filed a

second grievance about the stabbing on February 4, 2016, on the ground that he

“never got [a] receipt” that verified the filing of his first grievance. After the


                                            3
              Case: 18-14256    Date Filed: 09/18/2019   Page: 4 of 4


Warden denied Mitchell’s second grievance on May 10, 2016, Mitchell allowed

the 7-day deadline to appeal to expire before he filed an appeal on May 20, 2016.

      We AFFIRM the dismissal of Mitchell’s complaint.




                                         4